DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections, NEW
Claim 20 is objected to because of the following informalities: the examiner respectfully suggests that the phrase “tumor stem stems” should properly be the phrase: tumor stem cells.  Appropriate correction is required.  
This objection should have been included in the previous Office Action.  The examiner regrets the oversight.  

Claim 70 is objected to because of the following informalities: the examiner respectfully suggests that the phrase “tumor stem stems” should properly be the phrase: tumor stem cells.  Appropriate correction is required.  

Inventor’s assistance is respectfully requested in correcting any other minor spelling and/or grammatical errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112, NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…and/or tumor cells…” in the claim.  

103 Rejections Withdrawn
The rejection of claims 1-16, 20, 21, 24 and 30 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment and arguments.  With respect to claims 3, 5-11, 14, 16, 21 and 24, the amendment cancels the claims.  With respect to the remaining claims, inventor’s amendment and arguments have been carefully considered and are persuasive.  The examiner is in agreement with inventor that the scope of the claim set has been narrowed such that it no longer reads on the cited art.  

Double Patenting Rejections Withdrawn
The nonstatutory double patenting rejection of claims 1-15, 20, 21 and 30, outlined in the previous Office Action, has been overcome by inventor’s amendment and arguments.  With respect to claims 3, 5-11, 14 and 21, the amendment cancels the claims.  With respect to the remaining claims, inventor’s amendment and arguments have been carefully considered and are persuasive.  The examiner is in agreement with inventor that the scope of claim set has been narrowed such that the double patenting rejection is moot.  

Allowable Subject Matter
Claims 1, 2, 4, 12, 13, 15, 30, 60-69 and 71 are allowed.  Claims 20 and 70 would be allowable once the objections and 112(b) rejection outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art remains the prior art of record.  During the course of prosecution, inventor has narrowed the scope of the claimed invention such that it no longer reads on the cited art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/15/2022